NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 12-4268
                                         ___________

                                REUEL NACKMU MEBUIN,
                                               Petitioner

                                               v.

                    ATTORNEY GENERAL OF THE UNITED STATES,
                                                      Respondent
                       ____________________________________

                         On Petition for Review of an Order of the
                               Board of Immigration Appeals
                               (Agency No. A076-415-483)
                    Immigration Judge: Honorable Margaret Reichenberg
                       ____________________________________

                      Submitted Pursuant to Third Circuit LAR 34.1(a)
                                      June 18, 2014
                    Before: SMITH, GARTH and BARRY, Circuit Judges

                                (Opinion filed: June 24, 2014)
                                       ___________

                                          OPINION
                                         ___________

PER CURIAM

      Reuel Nackmu Mebuin, a native and citizen of Cameroon, filed a petition for review of

an October 19, 2012 decision of the Board of Immigration Appeals (“BIA”). We appointed

counsel and the case is now fully briefed. In the meantime, however, Mebuin, proceeding pro

se, filed a motion to reopen with the BIA, claiming ineffective assistance of prior counsel. The
BIA granted the motion to reopen on February 12, 2014, and remanded to an Immigration

Judge to give Mebuin “the opportunity to present applications for asylum, withholding of

removal, and cancellation of removal under section 240A(a).”1 The Government argues that

there is no longer a final order of removal; Mebuin strenuously argues that this Court retains

jurisdiction because his removability may not be challenged in the reopened proceedings. We

agree with the Government that we no longer have jurisdiction to review the BIA’s October

2012 decision.2

       This Court’s jurisdiction is limited to final orders of removal.          See 8 U.S.C.

§ 1252(a)(1); Gao v. Ashcroft, 299 F.3d 266, 271 (3d Cir. 2002). While an agency order may

satisfy the finality requirement at the time the petition for review is first filed, subsequent

administrative proceedings can affect finality, limiting or eliminating the jurisdiction of the

reviewing court of appeals. Most significantly, “the grant of a motion to reopen vacates the

previous order of deportation or removal and reinstates the previously terminated immigration

proceedings.” Bronisz v. Ashcroft, 378 F.3d 632, 637 (7th Cir. 2004). This holds true even if

reopening is limited to a subset of the alien’s original claims. See Lopez-Ruiz v. Ashcroft, 298
F.3d 886, 887 (9th Cir. 2002) (per curiam); cf. Chupina v. Holder, 570 F.3d 99, 103 (2d Cir.

2009) (per curiam) (concluding that a BIA order, which affirmed the denial of asylum but

remanded on withholding and CAT, was not final because the remanded matters could directly

affect removability).      Mebuin cites Yusupov v. Attorney General, 518 F.3d 185 (3d Cir.

2008) for the proposition that we may retain jurisdiction even when some issues are remanded

1
 The BIA stated that it “intimate[d] no opinion regarding the respondent’s statutory eligibility
2
 Although we lack jurisdiction, we thank counsel for agreeing to take this case pro bono and
commend them for their excellent briefing.



                                           2
to an immigration judge. But that decision is readily distinguished. In Yusupov, the BIA

remanded proceedings “for the purpose of allowing [DHS] the opportunity to complete or

update identity, law enforcement, or security investigations or examinations, and further

proceedings, if necessary, and for the entry of an order as provided by 8 C.F.R. § 1003.47(h).”

Id. at 196 (alterations in original). We observed that the resolution of those “administrative

matters” would not “affect the controlling removal determination,” and hence found it proper

to exercise our jurisdiction to review what was otherwise a final order. Id. In this case,

however, the Immigration Judge is authorized to consider substantive matters that may result in

giving Mebuin relief from removal. Further, the BIA has ordered the Immigration Judge to

enter “a new decision,” in effect, vacating the prior order of removal. Cf. Thomas v. Att’y

Gen., 625 F.3d 134, 141 (3d Cir. 2010) (where BIA decision granted motion for

reconsideration simply to correct factual mischaracterization but did not vacate or substantially

modify earlier removal order, earlier order continues to present live controversy for judicial

review). Accordingly, because the earlier BIA order is no longer final, we hold that we lack

jurisdiction over this petition for review.

       Our decision today in no way precludes Mebuin from seeking judicial review of the

BIA’s October 2012 decision once the agency has fully adjudicated any applications and

entered a final order. Chupina, 570 F.3d at 105. If any future petition for review is necessary

here, Mebuin will be able to raise (i) any reviewable issues that, but for the BIA’s remand

order, he could have raised in this proceeding, as well as (ii) any exhausted reviewable issues

relating to the remanded proceedings. Lopez-Ruiz, 298 F.3d at 887.




                                              3
         For the foregoing reasons, we will dismiss the petition for review.3




3
    All outstanding motions are denied as moot.



                                              4